SENTENCIA.
En la Ciudad de San Juan-de Puerto Rico, á cinco de Noviembre de mil novecientos dos, en el pleito seguido ante el Tribunal de Distrito de Humacao por Don José Joaquín y Doña Mercedes Alejandrina López Becerril contra Don Guillermo Bird y León y las Sucesiones de Don José Calixto Bajandas y Doña Julia Mulers de Bajandas, sobre rescisión de escrituras; pleito pendiente ante Nos, en virtud de recurso de casación por infracción de ley interpuesto por las. partes demandadas, á las que ha representado y dirigido en esta Corte Suprema el Letrado Don Manuel F. Rossy, habiendo llevado la representación y defensa de los deman-dantes sucesivamente, los Letrados Don Herminio Díaz Navarro y Don Juan Hernández López. — Resultando: Que Don José Joaquín y Doña Mercedes Alejandrina López Becerril solicitaron y obtuvieron del suprimido Juzgado de P Instancia de Humacao, embargo preventivo contra la sociedad “Guillermo Bird é Hijo,” para asegurar el cobro de cuatro mil setecientos cincuenta y siete pesos, diez y siete centavos, que representaban dos pagarés suscritos por la referida sociedad á favor de Don José Antonio Becerril, por *631cuyo fallecimiento fué adjudicado dicho crédito á sus here-deros los expresados Don José Joaquín y Doña Mercedes Alejandrina López Becerril, embargo que se practicó con fecha quince de Julio de mil ochocientos ochenta y siete, entre otros bienes, en una casa sita en la calle “Real” del pueblo de Fajardo, esquina á la de la “Palma,” y en otra casa ubicada en la calle principal del entonces pueblo de la Ceiba; y habiendo deducido demanda en treinta de Julio citado, ante el propio Juzgado de Humacao, los ya mencio-nados Don Joaquín y Doña Mercedes Alejandrina López Becerril contra la sociedad “Guillermo Bird é Hijo,” para que fueran condenados al pago del crédito en cuestión, fué admi-tida la demanda por auto de tres de Agosto siguiente, ratifi-cándose á la vez el embargo preventivo practicado, y sustan-ciado el juicio, en el que fué representada la sociedad demandada por el Procurador Don José Calixto Bajandas, recayó sentencia en trece de Diciembre de mil ochocientos noventa y dos, que fué confirmada por la Audiencia Territorial en trece de Octubre del año siguiente, condenando al pago á Guillermo Bird é Hijo, quienes interpusieron contra el fallo recurso de casación que el Tribunal Supremo de España declaró sin lugar por resolución de once de Marzo de mil ochocientos noventa y seis; sin que el embargo preventivo y su ratificación se anotaran en el Registro de la Propiedad de Humacao. — Resultando: Que por escritura pública de diez y nueve de Junio del mismo año de mil ochocientos noventa y seis, Don Guillermo Bird confesó haber recibido de Don José Calixto Bajandas, en diferentes partidas y fechas, la suma de cuatro mil trescientos pesos en ■concepto de préstamo, con el interés de uno por ciento men-sual, y á plazos de dos años que vencería en diez y ocho de. Junio de mil ochocientos noventa y ocho, hipotecando á favor de Bajandas, para garantir el pago de dicho crédito, las dos casas de que se deja hecho mérito y de que aquél era propietario. — Resultando: Que muertos Don José Calixto Bajandas y su consorte Doña Julia Mulers, procedieron los *632interesados á practicar las operaciones divisorias del caudal relicto, y en el inventario de dicho caudal, practicado en ocho de Octubre de mil ochocientos noventa y ocho y protocolado en la .Notaría de Humacao á cargo de Don Antonio Aid rey, con fecha treinta y uno de Enero de mil ochocientos noventa y nueve, no figura el crédito reconocido por Don Guillermo Bird á favor de Bajandas, si bien en veinte y siete de Noviembre del año siguiente los herederos levantaron acta adicional á las operaciones protocoladas de partición de bienes, en cuya acta, protocolada en la misma Notaría con fecha veinte y nueve del citado No-viembre, hicieron constar que había aparecido un crédito á favor del finado Bajandas, del cual no tenían conocimiento por haberse traspapelado el testimonio de la escritura, siendo ese crédito el reconocido por Don Guillermo Bird á favor de Bajandas en escritura de diez y nueve de Junio de mil ochocientos noventa y seis, por la suma de cuatro mil trescientos pesos, de cuyo crédito con sus intereses hicieron la distribución y adjudicación correspondiente. — Resultando: Que por otra escritura de veinte y siete de Noviembre de mil ochocientos noventa y nueve, las sucesiones de Bajandas y de la Mulers concedieron á Don Guillermo Bird una prórroga para el pago del crédito hipotecario contraído, á contar desde la fecha del vencimiento de la obligación hasta el día último de Diciembre del expresado año, otorgándole, además, carta de pago por los intereses vencidos hasta el diez y ocho de Junio del noventa y ocho. — Resultando: Que en cinco de Mayo de mil novecientos los hermanos don José Joaquín y Doña Mercedes Alejandrina López Becerril dedu-jeron ante la Corte de Distrito de Humacao demanda contra Don- Guillermo Bird y las sucesiones de Don José Calixto Bajandas y Doña Julia Mulers, en la que consignaron como hechos los antecedentes que quedan referidos é invocando, como fundamentos de derecho, los artículos 4, 1,111, 1,291, números 3 y 4, 1,297, incisos 1-y 2, y 1,299 del Código Civil, y los 33 y 41, números 1 y 3 de la Ley Hipotecaria, *633concluyeron con la súplica de que, por definitiva se rescin-dieran y declararan rescindidas, como de ningún valor ni efecto legal, la escritura hipotecaria de diez y nueve de Junio de mil ochocientos noventa y seis, otorgada en la Ciudad de Humacao ante el Notario Don Marcelino Esté-vanez, entre Don Guillermo Bird y Don José Calixto Bajan-das, y el acta notarial adicional de fecha posterior que otorgaron los herederos del propio Bajandas y su finada esposa Doña Julia Mulers, con relación al crédito de Bird á favor de Bajandas. — -Resultando: Que conferido traslado de la demanda á Don Guillermo Bird y León y á las suce-siones de Don José Calixto Bajandas y de Doña Julia Mulers, lo evacuó el primero con súplica de que se le absol-viera de aquélla, con las costas á cargo de la parte actora,. alegando al efecto varios de los hechos ya relacionados y principalmente la circunstancia de- no haberse anotado en el Registro de la Propiedad de Humacao el embargo de las dos casas que hipotecó á favor de Bajandas, é invocando como fundamentos de derecho los artículos 4 y 1,294 del Código Civil, 34, 36 y 139 de la Ley Hipotecaria, y 1,407 de la Ley de Enjuiciamiento Civil; y si bien fueron declaradas rebel-des las sucesiones de Don José Calixto Bajandas y de Doña Julia Mulers, posteriormente se personaron en el juicio, sin haber evacuado el trámite de contestación. — Resultando: Que practicada prueba documental á instancia de la parte actora y de 'las sucesiones demandadas, el Tribunal de Distrito de Humacao, por sentencia de quince de Marzo del próximo año pasado,. declaró con lugar la demanda inter-puesta, y en su consecuencia rescindidas y sin valor ni efecto legal la escritura hipotecaria otorgada en diez' y nueve de Junio de mil ochocientos noventa y seis por Don Guillermo Bird y León á favor de Don José Calixto Bajandas y Acevedo, ante el Notario de Humacao Don Marcelino Esté-vanez, y el acta adicional á la partición de bienes de los esposos Don José Calixto Bajandas y Acevedo y Doña Julia Mulers Delgado, de fecha veinte y nueve de Noviembre de *634mil ochocientos noventa y nueve, que tuvo lugar ante el Notario de la misma Ciudad Don Antonio de Aldrey, mandando cancelar las inscripciones de dichas escrituras hechas en' el Registro de la Propiedad del Distrito de Humacao, con las costas á cargo de Don Guillermo Bird y sucesiones de Don Calixto Bajandas y Doña Julia Mulers.— Resultando: Que contra esa sentencia.ha interpuesto la representación de ambos demandados recurso de casación por infracción de ley, autorizado por los números 1?, 3? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil- y por la regla 79 de la Orden General número 118, serie de mil ochocientos noventa y nueve,' estando concebido el escrito de interposición del recurso, por lo que atañe á sus motivos, en los siguientes términos: — “Primer caso de casa-ción. — Alego las infracciones siguientes: — P Según el artículo 603 del Código Civil, ‘para determinar los títulos sujetos á inscripción ó anotación, la forma, efectos y extinción de las mismas, la manera de llevar el Registro y valor de los asientos de los libros, se estará á lo dispuesto en la Ley Hipotecaria.’ — Aquí se trata de dos títulos sujetos á inscrip-ción é inscritos en el Registro, porque la validez de la hipo-teca así lo requiere, en virtud del artículo 1,875 del Código Civil. — Luego debe estarse á la Legislación Hipotecaria, en lo referente á la forma, efectos y extinción de estos títulos sujetos á inscripción. — 2? También dispone el artículo 1,880 del mismo Código, que la forma, efectos y extensión de la hipoteca, así como lo relativo á su constitución, modifi-cación y extinción y á lo demás que no haya sido compren-dido en este capítulo 3?, título 151, libro 4?, queda sometido á las prescripciones de la Ley Hipotecaria. — Tal artículo que completa el 608, ya invocado, demuestra que á este pleito no’ha debido aplicarse exclusivamente la legislación civil ó común, como ha hecho el Tribunal sentenciador ; porque se trata de la rescisión de una hipoteca que está •comprendida en la frase ‘y á lo demás que no haya sido comprendido en este capítulo’, del artículo 1,880. — 3? El *635artículo 606 del mismo Código dispone que ‘los títulos de dominio ó de otros derechos reales sobre bienes inmuebles que no estén debidamente inscritos ó anotados en el Registro de la Propiedad, no perjudican á tercero.’ — De modo que la hipoteca de Bajandas y su adjudicación á los herederos de éste, inscritos en el Registro, perjudican á los demandantes López Becerril, que son terceros; y el embargo preventivo que éstos no anotaron en el Registro no perjudica á Bajandas ni á sus herederos, que son terceros respecto de López Becerril; porque es tercero — artículo 27 de la Ley Hipote-caria — aquél que no ha intervenido en el acto ó contrato inscrito. — 4? El artículo 1,857 del Código enumera como requisitos esenciales de la hipoteca: — 1? Que se constituya para asegurar el cumplimiento de una obligación. — 2? Que la cosa hipotecada pertenezca en propiedad á quien la hipo-teca, y — 3? Que esta persona tenga la libre disposición de sus bienes. — Tales requisitos concurren en el caso de autos, y la sentencia viola ese precepto legal, al negar eficacia á la hipoteca de Bajandas. — 5? Aplicando al caso la Legis-lación Hipotecaria, se notan desde luego las siguientes infracciones de la Ley Hipotecaria. — “(a). Artículo 24. — ‘Los títulos inscritos surtirán su efecto aún contra los acreedores singularmente privilegiados por la legislación común.’ — Con arreglo al párrafo 4? del artículo 1,923 del Código Civil, gozan de preferencia sobre determinados bienes inmuebles los crédi-tos anotados en el Registro por mandamiento judicial de embargo. — Como los demandantes no anotaron en el Registro su embargo sobre las dos casas -de Bird, hipotecadas á Ba-jandas, es evidente que carecen de este privilegio para su crédito. — Y con arreglo al párrafo 3? del artículo 1,924 del mismo Código, gozan de preferencia los créditos que sin pri-vilegio especial consten en sentencia firme; pero ya el ar-tículo 1,923, en su párrafo 3? reconoce sobre las sentencias firmes la preferencia de los créditos hipotecarios inscritos.— Luego, ni aún por el embargo, ni aún por la sentencia firme, tienen los demandantes preferencias para pedir la rescisión *636de la hipoteca y de su adjudicación á los herederos de Ba-j andas. — (6). Artículo 36. — Las acciones rescisorias no se darán contra tercero que haya inscrito los títulos de sus res-pectivos derechos conforme á lo prevenido en esta ley.— Artículo 38. No se rescindirán, pues, los contratos en per-juicio de tercero que haya inscrito su derecho, por enajena-ciones verificadas en fraude de acreedores, con exclusión de las exceptuadas en el artículo 37, que son dos: cuando la segunda enajenación se hizo gratuitamente y cuando el ter-cero ha sido cómplice en el fraude. — Y se considerará cóm-plice en el fraude — artículo 41 — al poseedor del derecho real, cuando se pruebe que le constaba el fin con que la ena-jenación se hizo y que coadyuvó á ella; cuando hubiese adquirido su derecho por la mitad ó menos del justo precio; y cuando se probare que el poseedor tuvo noticia ó se apro-vechó de cualquier.especie de suposición ó simulación en el contrato. — No consta por la sentencia recurrida que se hiciere: 1? Ni segunda enajenación gratuita; 2? Ni que Bajandas ó sus herederos fueran cómplices en el fraude; 3? Ni que este fraude exista; 4? Ni que se adquiriera el derecho por la mitad ó menos de su justo valor;, 5? Ni que el poseedor tuvo noticia de cualquier simulación; antes al contrario, sabía perfectamente Baj andas que las casas hipotecadas estaban libres, según el Registro, de toda .carga, desde hacía treinta años, y sabía también que los demandantes habían embar-gado otros muchos bienes más. — La sentencia, pues, infringe los artículos de la Ley Hipotecaria citados, al declarar res-cindida una hipoteca en fraude de acreedores, que no está comprendida en ninguno de los casos de fraude que enume-ran tales artículos, y al no precisar ni aun siquiera en qué consiste ese fraude. — (c). Según el artículo 139, sólo podrán constituir hipoteca voluntaria los que tengan la libre dispo-sición de sus bienes, ó de no tenerlas, se hallen autorizados para ello según las leyes. — Es así que, según el Registro, te-nía Bird la libre disposición de sus dos casas y ninguna prohibición se le había puesto sobre ellas judicialmente.— *637Luego pudo legalmente hipotecarlos, mucho más cuando habría podido efectuarlo aún en el supuesto de estar anotado el embargo de los López Becerril, según el artículo 71.— 6a Examinando ahora la legislación común que exclusiva-mente aplica la sentencia recurrida, se han cometido estas infracciones: — (a). El párrafo 3? del artículo 1,291 del Códi-go Civil declara rescindióles los contratos celebrados en fraude de acreedores, cuando éstos no puedan cobrar de Otro modo lo que se les deba. Quiere decir que los acreedores han de justificar que no pueden cobrar de otro modo su cré-dito, puesto que tal es la condición esencial de la ley. — Y esta prueba la da por supuesta el fallo, porque los acreedores demandantes ni siquiera han intentado- probar ese necesario é importante extremo. Al contrario, consta probado que además de las dos casas cuya hipoteca pretenden rescindir, embargaron también: 1? Los víveres y mercancías del esta-blecimiento mercantil; 2? Una casa en Fajardo, con alma-cén y horno de pan; 3? Cuatro solares en la Ceiba, y 4? Se-senta cuerdas en el barrio del Naranjo, de Fajardo. Si los deudores hubiesen dispuesto de estos bienes, presumible es que habrían dicho algo como lo dicen respecto de las dos casas hipotecadas. — (6). Dice el párrafo 2? del artículo 1,297 del Código, que ‘se presumen fraudulentas las enajenacio-nes á título oneroso hechas por aquellas personas contra las cuales se hubiese pronunciado sentencia ó expedido manda-miento de embargo’. — En primer lugar, este artículo habla sólo de enajenaciones, y Bird no enajenó, sin ó que hipotecó. En derecho son muy diversos los conceptos de enajenación y de hipoteca. Si la ley hubiese querido- incluir los gravá-menes, lo habría dicho con su acostumbrada claridad y pre-cisión. — En segundo lugar, dice- la ley ‘que se presumirán’, lo cual quiere decir que se necesita prueba del fraude, por-que ‘las presunciones no son admisibles sino cuando el hecho de que han de deducirse esté completamente acredi-tado’, artículo 1,249 del' Código. Y' siendo el fraude el hecho que debe acreditarse, debió comprobarse. Pero léjos *638de ésto, resulta: 1? Que los demandantes embargaron todos los bienes de los deudores, que son muchos más de las dos casas hipotecadas; — 2? Que Bird no ha enajenado ninguno de esos bienes; — 3? Que Bajandas dejó al morir unos 25,000 pesos de capital; — 4? Que los demandantes tuvieron nueve años, desde Julio de mil ochocientos ochenta y siete, en que se decretó el embargo, hasta Julio de mil ochocientos noven-ta y seis, en-que Bajandas inscribió su hipoteca, para anotar su embargo preventivo. — (c). Por eso la jurisprudencia anti-gua exigía la prueba conjunta de haber sido condenado el deudor al pago de sus deudas y de que procedió con malicia ó engaño en la enajenación; cuya doctrina infringe el fallo, particularmente en estas sentencias: Para entender que un acreedor enajena todos sus bienes en fraude de acreedores, es indispensable que antes haya sido condenado en juicio y que se pruebe, además, que obró con malicia ó engaño. — Seis de Noviembre de mil ochocientos setenta, y tres, doce de Enero y veinte y dos de Junio de mil ochocientos setenta y cuatro. —Para la revocabilidad de una venta de bienes, bajo el con-cepto de haberse verificado en fraude de acreedores, deben éstos justificar que por dicha enajenación se constituyó en insolvencia el deudor. — Once de Mayo de mil ochocientos sesenta y tres. — ¿En dónde dice el fallo que Bird procedió con engaño, y que al hipotecar una parte de sus bienes quedó insolvente? Tercer caso de casación: — Si los demandantes sólo piden en la súplica de su demanda ‘ la rescisión de la escritura hipotecaria de nueve de Junio de mil ochocientos noventa y seis, entre Bird y Bajandas, y del acta notarial adicional de fecha reciente entre los herederos de Bajandas y su finada esposa’, es obvio que el fallo al declarar con lugar la demanda, debió limitarse á lo que pidieron los actores y no extenderse á mandar ‘ cancelar las inscripciones practica-das en el Registro de la Propiedad de las susodichas escritu-ras ;’ porque tal cosa ni la pidieron las partes, ni pudo el Tribunal acordarlo de oficio, viniendo por consiguiente el fallo á conceder más de lo pedido, que es precisamente el caso 3? de *639casación invocado; — En tal sentido se han infringido por el Tribunal sentenciador: — 1? El artículo 358 de la Ley de Enjuiciamiento Civil, que ordena sean las sentencias claras, precisas y congruentes con las demandas y las demás preten-siones deducidas oportunamente en el pleito. Este artículo está vigente por expresa recomendación del párrafo 59 de la Orden General número 118, en lo referente al modo de hacer las sentencias; — 2? La doctrina del Tribunal Supremo es-pañol, en cuyo apoyo pueden citarse estas sentencias: — Las sentencias deben limitarse á decidir los puntos del debate, y la que traspase esos límites infringe el artículo 359 de la Ley procesal, del diez y siete de Marzo de mil ochocientos sesenta y cinco, diez y seis de Diciembre de mil .ochocientos sesenta y cuatro y trece de Enero de mil ochocientos sesenta; la sentencia no debe resolver lo que ha dejado de ser objeto de la demanda, del doce de Noviembre de mil ohocientos sesenta y siete; la sentencia que condena al demandado á más de lo que se le pidió en la demanda, infringe la Ley de once de Junio de mil ochocientos setenta y siete, trece y diez y seis de Diciembre de mil ochocientos ochenta y cuatro; — 3? El párrafo 65 de la Orden General número 118, dice que : ‘ La votación se verificará por medio de preguntas sobre las cues-tiones que hubieren sido objeto del pleito;’ porque si los actores no pidieron en su demanda que se cancelaran las ins-cripciones, extendidas en el Registro, de las escrituras cuya rescisión pidieron, el Tribunal no ha podido votar una cues-tión que ni se pidió, ni se planteó, ni fué objeto del debate. —7? Caso de casación: — Error de derecho ó de hecho en la apreciación de las pruebas, si este último resulta de documen-tos auténticos; error que sin clasificarlo ha sido extendido á toda clase de pruebas por el párrafo 79 de la Orden General número 118. — Consiste el error alegado al apreciar las prue-bas, en decir que Bird es insolvente, fundándose tan sólo en la certificación de la Alcaldía de Fajardo, sobre contribuciones, cuando de la totalidad de la prueba aparece: — 1? Que los actores embargaron á Guillermo Bird é hijo, un estableci-*640miento con víveres y mercancías; — 2? Que á Don Guillermo, le embargaron también dos casas en Fajardo, una casa y cua-tro solares en la Ceiba, y sesenta cuerdas de terreno en la jurisdicción de Fajardo; — 3? Que por ningún medio se ha justificado la desaparición total ó parcial de estos- bienes; antes al contrario, la constitución de la hipoteca demuestra que Bird continúa poseyendo esas dos casas desde el año mil ochocientos setenta; — 4? Que según la certificáción de la Alcaldía — folio 190 — en el mil ochocientos ochenta y siete á mil ochocientos ochenta y ocho, figuraban Guillermo Bird é Hijo con treinta cuerdas de terreno, tres casas, quince cabezas de ganado y un establecimiento de tienda mixta; en los años siguientes ya no aparecen con la tienda — porque se la embar-garon los demandantes en Julio de mil ochocientos ochenta y siete — y desde el mil ochocientos noventa y seis en ade-lante, figura Don Guillermo con la casa de la calle Real;— 5? No se ha traído certificación de lo que Bird pagaba en la Ceiba, pueblo que constituía municipio hasta hace dos años. — Visto. Siendo Ponente el Juez Asociado Don Louis Sulzbacher. — Considerando: Que según el artículo 1,291 del Código Civil, en su número 3, son rescindióles, entre otros, los contratos celebrados en fraude de acreedores, cuando éstos no puedan de otro modo cobrar lo que se les deba, y que según el 2? apartado del artículo 1,297 del mismo Código, se presumen fraudulentas las enajenaciones á título oneroso, hechas por aquellas personas contra las cuales se hubiese pronunciado antes sentencia condenatoria en cualquier ins-tancia ó expedido mandamiento de embargo de bienes; por lo que siendo, como eran, Don José Joaquín y Doña Mercedes Alejadrina López Becerril, acreedores de Don Guillermo Bird León, á virtud de sentencia que adquirió fuerza de ejecutoria en once de Marzo de mil ochocientos noventa y seis, en que fué declarado sin lugar el recurso de casación contra la misma interpuesto, con la circunstancia de haber sido embargadas en el juicio en que recayó dicha sentencia, las dos casas que posteriormente y por escritura pública de *641diez y nueve de Junio del propio año hipotecó Don Guillermo Bird, á favor de Don José Calixto Bajandas, y habiendo estimado la Sala sentenciadora que tales acreedores no pue-den cobrar lo que se les debe sino mediante la rescisión de dicha escritura, por haber quedado Bird insolvente,. cuya apreciación es indiscutible en casación por no haber sido impugnada en debida forma, como más adelante se dirá, es indudable que el contrato de préstamo hipotecario con-traído por Bird, á favor de Bajandas, reúne todos los requi-sitos necesarios para calificarlo de fraudulento, sin que hayan sido en su consecuencia infringidos los textos legales ante-riormente citados. — Considerando-: Que los artículos 608 y y 1,880 del Código Civil, que también se suponen infrin-gidos, no lo han sido en el concepto alegado de haberse re-suelto la cuestión debatida en el pleito, por la legislación civil ó común, sin tener en cuenta la Ley Hipotecaria, pues una y otra ley han sido citadas por el Tribunal sentencia-dor ; aparte de que el recurso de casación sólo-se da contra la parte dispositiva de las sentencias y no contra los consi-derandos de las mismas. — Considerando: Que los artículos 606, 1,857, 1,923, en su párrafo 4, y 1,924 en su párrafo 3» todos del Código Civil, y los 24 y 139 de la Ley Hipotecaria, no son aplicables al presente caso, en que no se trata de prelación de créditos ni de la nulidad de la hipoteca consti-tuida por Don Guillermo Bird, á favor de Don José Calixto Bajandas, sino de la rescisión de esa hipoteca, compatible con la validez del contrato en que se constituyó, á tenor de lo qué dispone el artículo 1,290 del Código citado. — Consi-derando : Que si bien el artículo 36 de la Ley Hipotecaria preceptúa que las acciones rescisorias no se darán contra tercero que haya inscrito los títulos de sus respectivos dere-chos, tratándose como sé trata de la rescisión de la hipoteca de dos casas otorgada por Don Guillermo Bird, á favor de Don José Calixto Bajandas, ni uno ni otro pueden reputarse tercero respecto de dicho contrato, por haber intervenido ■en el mismo, con arreglo á. lo que preceptúa el artículo *64227 de la ley citada; pero aun en el supuesto de que se repute tercero á Bajandas con relación al pleito que los hermanos López Becerril sostuvieron con la sociedad Guillermo Bird é hijo, tampoco le favorecía el precepto del artículo 36, por cuanto el 37 exceptúa de la regla contenida en aquel artículo las enajenaciones hechas en fraude de acreedores, cuando el tercero haya sido cómplice en el fraude, como lo fué Baj andas por el hecho de haber repre-sentado á la sociedad Guillermo Bird é hijo en el pleito en que se practicó el embargo de las dos casas, las que, no obstante ese embargo, fueron hipotecadas luego á su favor, no habiéndose infringido por tanto los artículos 36 y 38 de la Ley Hipotecaria, que también se suponen infringidos en el recurso. — Considerando: Que por todas las razones expuestas es improcedente dicho recurso, en cuanto se funda en el caso 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil; y que también lo es en cuanto se dice autorizado por el número 3- del mismo artículo, pues es congruente con la demanda la sentencia que decide alguna cuestión, que aunque no haya sido objeto de petición expresa, sea inhe-rente á los puntos discutidos en el pleito, como sucede con la cancelación de inscripciones ordenada por el fallo recu-rrido, que es consecuencia necesaria de la rescisión de las escrituras á que se refieren. — Considerando: Que igual-mente es improcedente el recurso, en cuanto se basa en el número 7 del artículo 1,690 ya citado, ó sea por error en la apreciación de las pruebas, pues no se precisa si ese error es de hecho ó de derecho, ni se cita disposición legal infringida en materia de pruebas, ni los documentos que invoca el recurrente demuestran la equivocación evidente del juzga-dor, toda vez que la circunstancia de haber sido embargados otros bienes á Don Guillermo Bird no es prueba de que en la actualidad sean suyos, máxime cuando la Alcaldía de Fajardo certifica que sólo pagaba contribución por una casa radicada en dicho pueblo, por lo que queda subsistente la apreciación que de las pruebas ha hecho el Tribunal senten-*643ciador respecto de la insolvencia de Don Guillermo Bird.— Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por las partes demandadas, á las que condenamos en las costas■; y • con devolución de los autos comuniqúese esta resolución al Tribunal de Distrito de Humacao, á los fines procedentes.— Así por esta nuestra sentencia, que se publicará en la Colec-ción de Sentencias de este Tribunal, lo pronunciamos, man-damos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figüeras. —Louis Sulzbacher. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacher, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á cinco de Noviembre de mil novecientos dos.— Antonio F. Castro, Secretario.